DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on July 29, 2022, in which Applicant amended claims 1, 8 and 15, cancelled claim 20, and added new claim 21.
Claims 1-19 and 21 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's amendments, the rejection under 35 USC § 112 is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claims 1, 6, 8 and 9 have been amended as follows:

AMENDMENTS TO THE CLAIMS:

Claim 1 (currently amended)
-- determine, based on the one or more dependency indicators, at least one of the plurality of change indicators is associated with the incident ticket, wherein the determination is based on dependencies between the one or more first applications and the second application and based on a difference between a time associated with the incident ticket and a time associated with the at least one of  the plurality of change indicators; and --

6. (currently amended) The system of claim 1, wherein the one or more processors, when determining the at least one of the change indicators is associated with the incident ticket, are configured to:
apply a trained machine learning model to determine the at least one of the change indicators is associated with the incident ticket.

Claim 8 (currently amended)
-- transmitting, by the device, a command to rollback at least one of the changes [[is]] associated with the at least one of the change indicators or to rollforward at least one change related to the one or more first applications or the second application. --

9. (currently amended) The method of claim 8, wherein determining the at least one of the change indicators is associated with the incident ticket comprises: 
applying a trained machine learning model, to the one or more dependency indicators and to differences between a time associated with the incident ticket and times associated with the plurality of change indicators, to determine the at least one of the change indicators is associated with the incident ticket. 

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not teach or suggest, either solely, or in combination, the claimed system for automated application remediation based on change tickets. In particular, the prior art of record does not teach or suggest, either solely, or in combination the limitations "determine, based on the one or more dependency indicators, at least one of the plurality of change indicators is associated with the incident ticket, wherein the determination is based on dependencies between the one or more first applications and the second application and based on a difference between a time associated with the incident ticket and a time associated with the at least one of the plurality of change indicators; and transmit a command to rollback at least one of the changes associated with the at least one of the plurality of change indicators or to rollforward at least one change related to the one or more first applications or the second application, based on determining the at least one of the plurality of change indicators is associated with the incident ticket." when considered in combination with the remaining limitations of claim 1.
With respect to claim 8, the prior art of record does not teach or suggest, either solely, or in combination, the claimed method for generating a dashboard display of application dependencies and automated remediation of incident tickets. In particular, the prior art of record does not teach or suggest, either solely, or in combination the limitations "determining, by the device and based on the one or more dependency indicators, at least one of the change indicators is associated with the incident ticket, wherein the at least one of the change indicators is associated with at least one of the dependency indicators between the one or more first applications and the second application; and transmitting, by the device, a command to rollback at least one of the changes associated with the at least one of the change indicators or to rollforward at least one change related to the one or more first applications or the second application." when considered in combination with the remaining limitations of claim 8.
With respect to claim 15, the prior art of record does not teach or suggest, either solely, or in combination, the claimed non-transitory computer-readable medium storing a set of instructions for generating graphical user interfaces (GUIs) about and transmitting automated communications for change tickets. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "determine, based on an incident ticket and the one or more dependency indicators, to rollback the one or more changes or to rollforward at least one change related to the one or more first applications or the at least one second application; and transmit, based on a user setting and via one or more communication interfaces, a corresponding message indicating the one or more changes and the rollback or rollforward, to the one or more first applications, or to one or more user accounts associated with the at least one second application." when considered in combination with the remaining limitations of claim 15.
In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192